DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Non-Final Office Action in response to the Application No. 17/143,294 filed on January 07, 2021, title: “Automatic Generation And Population Of Digital Interfaces Based on Adaptively Processed Image Data”.

Status of the Claims
Claims 1-20 were pending.  By the 01/07/2021 Amendment, claims 1-20 have been cancelled and new claims 21-40 have been added.  Accordingly, claims 21-40 are pending and have been examined.

Priority
This application was filed on 01/07/2021 and is a CON of US Application No. 16/019,721 filed on 06/27/2018 (Patented No. 10,922,665).  For the purpose of examination, the 06/27/2018 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statements filed on 07/28/2022 and 01/07/2021 are being considered.  Copies of the PTOL-1449 forms with the examiner’s initials are enclosed to this Office action.
Claim Objections
Claims 39-40 are objected to because of the following informalities:
Claims 39-40 recite “The system of claim 35” is incorrect because claim 35 recites “A device”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,922,665.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the present application recite substantially the same limitations as claims 1-21 of the Patent with minor variations that would have been obvious to one of ordinary skills in the art.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter).
Claim 34 recites a method for automatically generating and populating digital interfaces based on adaptively processed image data as indicated by the title of the application.  Claims 21-33 recite an apparatus and claims 35-40 recite a device for implementing the method.  The claims recite a process, apparatus, and device which fall within the four statutory categories of patentable subject matter (Step 1-Yes, the claims are statutory).
Step 2A Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Other than reciting a processor, claim 34 recites a method, comprising the steps of: obtaining image data that includes a digital image of a document associated with a transaction; processing the image data and extracting a value of a first parameter of the transaction from a first portion of the digital image; and transmitting a first signal that includes the first parameter value to a device, the first signal comprising information that instructs an executed application program to display the first parameter value within a portion of a digital interface associated with the first parameter.
In summary, the claim recites a computer-implemented method comprising a series of steps of obtaining image data that includes a digital image of a document associated with a transaction, processing the image data including extracting a value of a first parameter of the transaction from a first portion of the digital image, and transmitting a first signal that includes the first parameter value to a device to display the first parameter value within a portion of a digital interface associated with the first parameter.
The claim as a whole recites a computer-implemented method coupled to a communication network to automatically generate and populate digital interfaces based on adaptively processed image data.  The process being performed on a computer system limits the use of the abstract idea to a particular technological environment, but it does not change the analysis because it does not make the idea less abstract.  The claimed process, such as obtaining data, processing data, extracting data, and transmitting data to a device to display the data, narrows the scope of the invention but they are merely a process (a series of steps) to govern how the process is performed and do not make the idea less abstract.  
The claim recites additional elements, such as the computing environment 100, client device 102, transaction system 130, content provisioning system 150, and communications network 120, all are recited at a high level of generality (see Appellant’s Specification, paragraphs 28-68 and Figure 1) and are merely invoked as tools to perform the transaction process.  The claimed invention is a method of managing bill presentment and payment process based on image data input; this is a method of commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim recites an abstract idea of a method of organizing human activity.  The mere nominal recitation of generic computer components and generic network do not take the claim out of the abstract idea of Certain Methods of Organizing Human Activity grouping.  Therefore, the claim recites an abstract idea.
Claims 21 recites an apparatus and claim recites a device with comparable limitations and elements as discussed in claim 35.  Therefore, these claims also recite an abstract idea (Step 2A-Yes, the claims recite an abstract idea).
Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The claims (21, 34, and 35) recite the additional elements include the computing environment 100, client device 102, transaction system 130, content provisioning system 150, and communications network 120 along with the programmed instructions to perform the steps of obtaining data, processing data, extracting data, and transmitting data to the device to display data.  The recited additional elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Applicant Specification, paragraphs 28-68 and Figure 1).  
The limitations are merely instructions to implement the abstract idea on a computer and require no than a generic computer to perform the generic computer functions including the steps of obtaining data, processing data, extracting data, and transmitting data to the device to display data.  
Further, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claim.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claims do not include additional elements that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to the abstract idea (Step 2A Prong 2-No, the claims are not integrated into a practical application).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of automatically generating and populating digital interfaces based on adaptively processed image data by obtaining data, processing data, extracting data, and transmitting data to the device to display data.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 22-33 and 36-40 depend on independent claims 21 and 35 respectively and thus include all of the limitations and features of the independent claims.  Therefore, the dependent claims are also directed to the same abstract idea as in claims 21, 34 and 35.
Claims 22-23 include more details about the application program when executed by the processor to receive a second signal including the image data, detect a presence of first textual content, extract the first textual content from first portion of the image data, and extract the first parameter value.  (Additional details about the function of the application program.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 24-26 include more details about the application program when executed by the processor to detect the presence of the first textual content within the first portion of the digital image, recognize the first contextual content based on an optical character recognition process, generate first output data, load classification data characterizing parameters of the transaction, and perform operations to classify a first element of the recognized first text textual content.   (Additional details about the function of the application program.  These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claim 27 includes more details about the first output data comprises the first/second elements of the recognized first textual content, and the instructions to detect a presence of a control character, decompose the first output data into the first/second elements, and classify the first/second elements with the first/second parameters of the transaction.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).
 
Claim 28 includes more details about the instructions when executed by the processor to extract the first parameter value from the classified first element and compute a confidence score associated with the first parameter value.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

Claim 29 includes more details about the instructions when executed by the processor to classify elements of the recognized first textual content in accordance with the first parameter, extract a parameter value from each of the classified elements and compute a confidence score associated with each of the extract values, and establish a corresponding one of the extracted parameter values associated with a maximum of the confidence scores.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

Claim 30 includes more details about the instructions when executed by the processor to generate parameter data that includes a subset of the extracted parameter values and corresponding ones of the confidence score, and transmit a second signal that includes the parameter data to the device to display the subsets of the extract parameter values.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

Claim 31 includes more details about the instructions when executed by the processor to detect a presence of the second textual content within a second portion of the digital image which corresponding to a second bounded region of the document that includes the second textual content which disposed adjacent to the first bounded region within the document, recognize the second textual content to the second portion of the image data, generate second output data that includes the recognized second textual content, and generate combined output data representing a concatenation of the first/second output data.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

Claim 32 includes more details about the instructions when executed by the processor to extract a value of a second parameter of the transaction from a second portion of the digital image, and transmit a second signal that includes the first/second parameter values, display the first/second parameter values within the portion of the digital interface associated with the first/second parameters.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

Claims 33 and 40 include more details about the document comprising an invoice associated with a transaction, and the first parameter value comprises a transaction date, transaction amount, an account or a counterpart to the transaction.  (Additional details about the function of the application program. These claims individually or in combination with others do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claim 36 includes more details about the device comprises a digital camera coupling to the processor which is configured to execute the instructions to receive the image data.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

Claim 37 includes more details about the instructions when executed by the processor to transmit the first signal to the computing system through a programmatic interface which is associated with an application program executed by the processor.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

Claim 38 includes more details about the instructions when executed by the processor to display the parameter value within the portion of the digital interface without intervention from a user of the system.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

Claim 39 includes more details about the device is coupled to the processor to receive input data requesting from an initiation of the transaction or an establishment of a recurring transaction based on the displayed parameter value, and perform scheduling the initiation of the transaction or establish the recurring transaction.  (Additional details about the function of the application program. This claim individually or in combination with others does not integrate the abstract idea into a practical application and does not provide an inventive concept to the abstract idea).

The limitations of claims 22-33 and 36-40 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer system.  Thus, the dependent claims do no more than providing additional detailed instructions and administrative requirements for the functional steps already recited in the independent claim and additional details and requirements for managing bill presentment and payment process.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.
The focus of the claims is on using a computing system to generate and populate digital interfaces based on processed image data in a payment environment.  The claims are not directed to a new type or processor, a system memory, or a user interface adapter, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer related-technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No, the claims are not significantly more than the judicial exception).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finley (US Pub. No. US 2015/0170118 A1) (hereinafter “Finley”).
As per Claim 34, Finley teaches a computer-implemented method, comprising: 
obtaining, using at least one processor, image data that includes a digital image of a document associated with a transaction (see Finley, para. 6 “obtaining a captured image”); 
using the at least one processor, processing the image data and extracting a value of a first parameter of the transaction from a first portion of the digital image (see Finley, para. 37 “the mobile device 12 (e.g., via the application) may extract information from the captured image); and
transmitting, using the at least one processor, a first signal that includes the first parameter value to a device, the first signal comprising information that instructs an executed application program to display the first parameter value within a portion of a digital interface associated with the first parameter (see Finley, para. 28 “the customer may use a mobile device 12 to capture an image of the screen displaying the bill and/or transaction identifier along with a form of payment for the transaction”, 38 “the mobile device 12 may transmit the captured image and/or the extracted information to the point-of-sale terminal 14 and/or point-of-sale server 16”).

As per Claim 21, this claim written in apparatus form corresponds to claim 34 and has the same limitations and elements.  Hence, it is rejected under the same rationale provided in claim 34.

As per Claim 35, this claim written in device form corresponds to claim 34 and has the similar limitations and elements.  Hence, it is rejected under the same rationale provided in claim 34.

As per Claim 22, Finely teaches the apparatus of claim 21.  Finley further teaches wherein: 
the transaction is capable of initiation by the executed application program; and
the at least one processor is further configured to execute the instructions to receive, from the device via the communications unit, a second signal that includes the image data (see Finley, para. 40).

As per Claim 23, Finely teaches the apparatus of claim 21.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to:
detect, within the first portion of the digital image, a presence of first textual content associated with the first parameter;
extract the first textual content from first portion of the image data; and
extract the first parameter value from the first textual content (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 24, Finely teaches the apparatus of claim 23.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to, based on an application of a computer vision process to the image data, detect the presence of the first textual content within the first portion of the digital image, the first portion of the digital image corresponding to a first bounded region of the document that includes the first textual content (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 25, Finely teaches the apparatus of claim 24.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to:
recognize the first textual content based on an application of an optical character recognition process to the first portion of the digital image; and 
generate first output data that includes the recognized first textual content (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 26, Finely teaches the apparatus of claim 25.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to: 
load, from the storage unit, classification data characterizing a plurality of parameters of the transaction, the parameters comprising the first parameter; and
based on an application of a first machine learning process to the first output data and to the classification data, perform operations that classify a first element of the recognized first textual content in accordance with the first parameter (see Finley, para. 37-46; Figures 4A-4B).

 As per Claim 27, Finely teaches the apparatus of claim 26.  Finley further teaches wherein: 
the first output data comprises the first element of the recognized first textual content and a second element of the recognized first textual content; and 
the at least one processor is further configured to execute the instructions to:
detect a presence of a control character within the first textual content;
decompose the first output data into the first and second elements based on the detected presence of the control character; and 
based on an application of the first machine learning process to the decomposed first output data and to the classification data, perform operations that classify (i) the first element in accordance with the first parameter and (li) the second element in accordance with a second one of the parameters of the transaction (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 28, Finely teaches the apparatus of claim 26.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to, based on an application of a second machine learning processes to the classified first element, extract the first parameter value from the classified first element and compute a confidence score associated with the first parameter value (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 29, Finely teaches the apparatus of claim 25.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to: 
based on an application of a first machine learning process to the first output data, perform operations that classify a plurality of elements of the recognized first textual content in accordance with the first parameter; 
based on an application of a second machine learning process to the classified elements of the recognized first textual content, extract a parameter value from each of the classified elements and compute a confidence score associated with each of the extracted values; and 
establish, as the first parameter value, a corresponding one of the extracted parameter values associated with a maximum of the confidence scores (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 30, Finely teaches the apparatus of claim 29.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to: 
generate parameter data that includes a subset of the extracted parameter values and corresponding ones of the confidence scores, the parameter data associating the subset of the extracted parameter values and the first parameter; and
transmit, via the communications unit, a second signal that includes the parameter data to the device, the second signal comprising additional information that instructs the executed application program to display each of the subset of the extracted parameter values within the portion of the digital interface associated with the first parameter (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 31, Finely teaches the apparatus of claim 25.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to: 
based on the application of the computer vision process to the image data, detect a presence of second textual content within a second portion of the digital image, the second portion of the digital image corresponding to a second bounded region of the document that includes the second textual content, and the second bounded region being disposed adjacent to the first bounded region within the document; 
recognize the second textual content based on an application of the optical character recognition process to the second portion of the image data; 
generate second output data that includes the recognized second textual content; and 
generate combined output data representative of a concatenation of the first and second output data (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 32, Finely teaches the apparatus of claim 21.  Finley further teaches, wherein the at least one processor is further configured to execute the instructions to: 
based on the image data, extract a value of a second parameter of the transaction from a second portion of the digital image; and 
transmit, to the device via the communications unit, a second signal that includes the first and second parameter values, the second signal comprising additional information that instructs the executed application program to:
display the first parameter value within the portion of the digital interface associated with the first parameter; and 
display the second parameter value within an additional portion of the digital interface associated with the second parameter (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 33, Finely teaches the apparatus of claim 21.  Finley further teaches wherein: 
the document comprises an invoice associated with the transaction; and 
the first parameter value comprises at least one of a transaction date, a transaction amount, an account associated with the transaction, or a counterparty to the transaction (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 36, Finely teaches the device of claim 35.  Finley further teaches wherein:
the device comprises a digital camera coupled to the at least one processor; and
the at least one processor is further configured to execute the instructions to receive the image data from the digital camera (see Finley, para. 34-35).

As per Claim 37, Finely teaches the device of claim 35.  Finley further teaches wherein the at least one processor is further configured to execute the instructions to transmit the first signal to the computing system through a programmatic interface, the programmatic interface being associated with an application program executed by the at least one processor (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 38, Finely teaches the device of claim 35.  Finley further teaches s wherein the at least one processor is further configured to execute the instructions to display the parameter value within the portion of the digital interface without intervention from a user of the system (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 39, Finely teaches the system of claim 35.  Finley further teaches wherein: 
the device further comprises an input unit coupled to the at least one processor; and 
the at least one processor is further configured to: 
receive, through the input unit, input data requesting at least one of (i) an initiation of the transaction based on the displayed parameter value or (ii) an establishment of a recurring transaction based on the displayed parameter value; and
perform operations that, based displayed parameter value, schedule the initiation of the transaction or establish the recurring transaction (see Finley, para. 37-46; Figures 4A-4B).

As per Claim 40, Finely teaches the system of claim 35.  Finley further teaches wherein: 
the document comprises an invoice associated with the transaction; and 
the transaction parameter comprises at least one of a transaction date, a transaction amount, an account associated with the transaction, or a counterparty to the transaction (see Finley, para. 37-46; Figures 4A-4B).

Conclusion
Claims 21-40 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697